BALD (FG5

Dear Clerk, OF CoucTt, . | —
__ Fecgive me if ths isnt The Formal way To Jo
—OhoutT This but Tr avebeen seemingly abandoned by

 

My aTto(~mey willis Tohey. AS Such Lid \itte Te. -

eQuesT « fearing with h Judge Guddy To discuss
appointing Me eFFecTive Counse| ard Celees ing

 

IMC Toney of his fole, and also Te discuss Same iMegal.
acTlons: “haPPening Tome by STAFF Eat LeavenwocTh © -
Detention Centece MP. Toney does Not eos To
letTecs Divé wriston, Or Voice mail My Fam Ly as
leFT OF 949 him TO call) ) me, because Tim unahle To
leave Voice mail Myself Aue Jo The Jail Phone SYSte ey
reguiccing & huMran To Aress OF Say S Five” To accePr
The call, And his number Big\qrd-30% always goes To
Voice matl. Please Noticy me by mail OF The
hearing” daTe and alse AG TIEY Leaven worth Det eaTion -
Center or Said date tu cot UP & ZooM MeeTing. a

Address mailto Regar CG,

_Joshoa Howland H#1dD47 & 504 _ osha Howland =
Lenten Wo(Th detention Center — =
(00 Highway, Teac e -
averworth, KS_ bbod% ~~ Dake (-95 760
— Boras 129-47 5 oq =
— Cell az UAT cell (0d

 

—_——-Case-5:20-cr-06007-DGK Document 71 Filed 03/01/21 Pagelof1 ss
